95 F.3d 29
96 Cal. Daily Op. Serv. 6726, 96 Daily JournalD.A.R. 10,963John DOE, M.D., by Curtis LAVERY, Executor of his Estate,Plaintiff-Appellant,v.ATTORNEY GENERAL OF the UNITED STATES, et al., Defendants-Appellees.
No. 93-15253.
United States Court of Appeals,Ninth Circuit.
Sept. 9, 1996.

1
On Remand from the Supreme Court of the United States.  D.C. No. CV-88-03820-CAL.


2
Prior reports:  814 F.Supp. 844 (N.D.Cal.), --- U.S. ----, 116 S.Ct. 2543, 135 L.Ed.2d 1064.


3
Before:  WALLACE,* Senior Circuit Judge;  O'SCANNLAIN, Circuit Judge;  and KELLEHER,** District Judge.


4
In light of the Supreme Court's decision in  Lane v. Pena, 518 U.S. ----, 116 S.Ct. 2092, 135 L.Ed.2d 486 (1996), the district court's judgment in favor of Defendants-Appellees is AFFIRMED.  The case is REMANDED to the district court for consideration of whether attorneys fees should be awarded, and if so, the amount of the award.



*
 At the time of submission, the Honorable J. Clifford Wallace was sitting as Chief Judge of the United States Court of Appeals for the Ninth Circuit


**
 The Honorable Robert J. Kelleher, Senior United States District Judge for the Central District of California, sitting by designation